122 F.3d 1076
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Mark Allen WILSON, Plaintiff-Appellant,v.Eddie MYERS, Warden;  James Gomez, Director, Dept. ofCorrections;  D. Davis, Correctional Counselor II,CTF, Defendants-Appellees.
No. 96-17067.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 25, 1997.**Decided Aug. 29, 1997.

Appeal from the United States District Court for the Northern District of California, No. CV-94-20166-JW(PVT);  James Ware, District Judge, Presiding.
Before:  SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Mark Allen Wilson, a California prisoner at all times relevant to this action, appeals pro se the district court's summary judgment for defendants in his 42 U.S.C. § 1983 action alleging deliberate indifference to his safety in violation of the Eighth Amendment.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo the district court's grant of summary judgment, see Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.


3
With respect to his period of incarceration at the North Yard of the Correctional Training Facility in Soledad, California, Wilson did not submit sufficient evidence to establish a genuine issue that prison officials were deliberately indifferent to a serious risk to his safety.  See Farmer v. Brennan, 511 U.S. 825, 837 (1994).1


4
Because Wilson failed to submit an affidavit clarifying what information he would seek through discovery and how that information would preclude summary judgment, we conclude that the district court did not err by entering summary judgment without permitting Wilson to engage in any discovery.  See Fed.R.Civ.P. 56(f);  Barona Group of the Capitan Grande Band of Mission Indians v. American Management & Amusement, Inc., 840 F.2d 1394, 1400 (9th Cir.1987).

AFFIRMED.2


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Wilson does not challenge on appeal the district court's conclusion that the allegations concerning his period of incarceration at the South Yard of the Correctional Training Facility at Soledad, California lay outside the applicable statute of limitations


2
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal